Exhibit 10.1

MODIFICATION OF PROMISSORY NOTE
("Modification")
 
THAT, ____________________ ("Borrower"), a Florida limited liability company,
acting herein by and through Stephen M. Miley, M.D. its duly authorized Member,
being legally obligated to pay that certain promissory note dated December 30,
2005, in the principal amount of  _______ ("Note"), executed by Borrower and
made payable to the order of AMEGY BANK NATIONAL ASSOCIATION ("Lender"), said
Note being secured by, inter alia, that certain (i) Commercial Security
Agreement dated December 30, 2005, executed by Borrower in favor of Lender, (ii)
Business Loan Agreement (Asset Based) dated December 30, 2005, executed by
Borrower and Lender, (iii) Commercial Guaranty dated December 30, 2005, executed
by Stephen M. Miley, M.D. in favor of Lender, (iv) Commercial Guaranty dated
December 30, 2005, executed by John Uphold, M.D. in favor of Lender, (v)
Commercial Guaranty dated December 30, 2005, executed by William Campbell
Walker, M.D. in favor of Lender and (vi) Commercial Guaranty dated December 30,
2005, executed by Steven Ricciardello, M.D. in favor of Lender (collectively
called "Loan Documents").
 
WHEREAS, Borrower desires to further renew, modify, extend or otherwise
rearrange the time or manner of payment of said Note as more particularly set
forth herein; and
 
WHEREAS, Lender, the legal owner and holder of said Note and of the security
interests securing the same, in consideration of the premises and at the request
of Borrower, has agreed to renew, modify, extend or otherwise rearrange the time
or manner of payment of said Note, all as hereinafter provided.
 
NOW, THEREFORE, in consideration ofthe renewal, extension, modification and/or
rearrangement of the time or manner of payment of said Note as hereinafter set
forth, Borrower hereby renews said Note and indebtedness and promises to pay to
the order of Lender, in the City of Houston, Harris County, Texas, the principal
sum of $495,502.09 (being the outstanding unpaid principal balance of the Note
as of the Effective Date [hereinafter defined), together with interest on the
principal amount hereof from time to time outstanding from the Effective Date
through the Maturity Date (hereinafter defined) at a varying rate per annum
equal to the lesser of (i) the Prime Rate (hereinafter defined) ("Applicable
Rate") or (ii) the maximum lawful rate of interest permitted to be charged by
Lender to Borrower under the laws of the State of Texas or the United States of
America (whichever is higher) and further limited by the provisions of the Note
and as hereinafter set forth, which provisions control the calculation of
interest to be charged on the loan evidenced by the Note ("Maximum Rate"). The
term "Prime Rate" means the prime rate of interest on commercial loans, on a per
annum basis, announced or established by Lender, situated in Houston, Texas, or
its successors, from time to time. Each change in the Prime Rate shall become
effective, without notice to Borrower, on the date each such change in such
Prime Rate is announced or established by Lender. The Prime Rate is a reference
rate and may not be the lowest or the best rate actually charged to any
customer. Interest on the outstanding principal balance hereof shall be computed
on the actual number of days said principal is outstanding on the basis of a
360-day year unless such calculation would result in a usurious rate in which
case the interest shall be calculated on the basis of a 365-day or 366-day
(leap) year, as shall be applicable. In no event shall Chapter 346 of the Texas
Finance Code (which regulates certain revolving loan accounts and revolving
tri-party accounts) apply to this Note. To the extent that Chapter 303 of the
Texas Finance Code ("Finance Code") is applicable to the Note for the purposes
of determining the Maximum Rate, Lender elects to determine such applicable
legal rate pursuant to the indicated weekly ceiling, from time to time in
effect, as referred to and defined in Chapter 303 of the Finance Code, subject,
however, to the limitations on such applicable ceiling referred to and defined
in Finance Code and further subject to any right of Lender to change the method
of determining the Maximum Rate and to rely on other applicable laws, including,
without limitation, laws of the United States ofAmerica, for calculation of the
Maximum Rate if the application thereof results in a greater Maximum Rate.
 
Borrower promises to pay the principal balance of the Note and all interest
thereon, as follows:
 
(i) Interest, on the outstanding principal balance of the Note, as said
outstanding principal balance shall exist from time to time, shall he due and
payable monthly commencing March 28, 2008 and continuing monthly and regularly
thereafter on the 28th day of each and every month; interest being calculated on
the unpaid principal each day principal is outstanding and all payments made
credited to any collection costs and late charges, to the discharge of the
interest accrued and to the reduction of the principal, in such order as Lender
shall determine;
 
1

--------------------------------------------------------------------------------


 
 
(ii) A principal payment in the amount of Ten Thousand and N o /10 0
($10,000.00) Dollars shall be due and payable on August 28, 2008 and September
28, 2008; and
 
(iii) The entire amount hereof, principal and interest then remaining unpaid,
shall be due and payable in full on October 28, 2008 ("Maturity Date").
 
It is agreed that all past due principal and accrued interest shall bear
interest from five (5) days after the date it is due until paid at the Maximum
Rate.
 
It is expressly provided and stipulated that, notwithstanding any other
provision of the Note to the contrary or in any other agreement entered into in
connection herewith or securing the indebtedness evidenced hereby, whether now
existing or hereafter arising and whether written or oral, it is agreed that the
aggregate of all interest and any other charges which, under applicable laws,
are deemed to constitute interest or adjudicated as constituting interest any
contracted for, chargeable or receivable under the Note or otherwise in
connection with the loan transaction evidenced, in part, by the Note, shall
under no circumstances ever exceed the Maximum Rate. In this connection, it is
expressly stipulated and agreed that it is the intent of Borrower and Lender in
the execution and delivery of this Modification to contract in strict compliance
with the state and federal usury laws from time to time in effect and none of
the terms of the Note or the security instruments hereinafter described shall
ever be construed to create a contract to pay for the use, forbearance or
detention of money, interest at a rate in excess of the Maximum Rate. Borrower
or any guarantors, endorsers or other parties now or hereafter becoming liable
for the payment of the Note shall never be liable for interest in excess of the
Maximum Rate and the provisions of this paragraph shall control over all other
provisions of the Note or the security instruments which may be in apparent
conflict therewith. In the event the maturity of the Note is accelerated by
reason of an election by the holder of the Note resulting from a default
thereunder or under any other document executed as security therefor or
agreement entered into in connection therewith, or by voluntary prepayment by
Borrower or otherwise, then earned interest may never include more than the
Maximum Rate computed from the dates of each advance of the loan proceeds
outstanding until payment. All sums paid or agreed to be paid to the holder of
the Note for the use, forbearance or detention of the indebtedness of Borrower
evidenced hereby shall, to the greatest extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of the Note
until payment in full so that the actual rate of interest on account of such
indebtedness never exceeds the Maximum Rate at any time during the term hereof.
If from any circumstances any holder of the Note shall ever receive interest or
any charges constituting interest or adjudicated as constituting interest which
would exceed the Maximum Rate, the amount, if any, which would exceed the
Maximum Rate shall be applied to the reduction of the principal amount owing on
the Note or an account of any other principal indebtedness of Borrower to the
holder of the Note and not to the payment of interest or if such excessive
interest exceeds the unpaid balance hereof and such other indebtedness, the
amount of such excessive interest that exceeds the unpaid balance of principal
hereof and such other indebtedness shall be refunded to Borrower.
 
It is agreed that time is of the essence of this Modification and it is
expressly provided that upon default in the punctual payment of the Note or any
part thereof, principal or interest, as the same shall become due and payable,
and such default continues for a period of five (5) days after written notice to
Borrower given in accordance with the provisions of this Modification, or upon
the occurrence of any default specified in any of the other Loan Documents
(hereinafter defined), and such default continues for a period often (10) days
after written notice to Borrower given in accordance with the provisions of the
Note, or if Borrower or any guarantor becomes insolvent or commits an act of
bankruptcy or makes an assignment for benefit of creditors or authorizes the
filing of or files a voluntary petition in bankruptcy or takes advantage of or
seeks any other relief under any bankruptcy, reorganization, debtor's relief or
insolvency law now or hereafter existing, or in the event a receiver of any
property of Borrower or any guarantor is appointed and such appointment is not
vacated within thirty (30) days after the appointment thereof, or in the event
involuntary bankruptcy proceedings are filed against Borrower or any guarantor
and the same is not discharged within sixty (60) days after the date of the
filing thereof, or in the event that any writ of garnishment, writ of
sequestration, writ of attachment or other legal process in any manner
applicable to or concerning any property securing this indebtedness of (or debt
by the holder hereof to) Borrower or any guarantor is applied for or issued, or
in the event of the occurrence or non-occurrence of any event whatsoever which
would permit the holder of the Note to accelerate the maturity hereof under any
instrument, document or other writing now or hereafter securing or pertaining to
the Note, then, in any such event, the holder of the Note may, at its option,
without notice (or further notice, if notice of default has been previously
given) or demand declare the outstanding unpaid principal balance and accrued
but unpaid interest of the Note immediately due and payable, refuse to advance
any additional amounts under the Note, foreclose all liens securing the payment
of the Note, or any part thereof, offset against the Note any sum or sums owed
by the holder of the Note to Borrower, and pursue any and all other rights and
remedies available to the holder of the Note, including, but not limited to, any
such rights, remedies and recourses under the Loan Documents, at law or in
equity, all such rights and remedies being cumulative. Failure by the holder of
the Note to exercise any such option shall not constitute a waiver of the right
to exercise the same in the event of a subsequent default.
 
2

--------------------------------------------------------------------------------


 
If the Note is not paid at maturity, howsoever such maturity may be brought
about, and is placed in the hands of any attorney for collection, or suit is
filed hereon, or proceedings are had in probate, bankruptcy, receivership or
other legal proceedings, then Borrower agrees and promises to pay Lender's
collection costs and reasonable attorney's fees which shall be added to the
principal of this Note and shall bear interest at the Maximum Rate.
 
The Note is secured by and the holder of the Note is entitled to the benefits of
all security agreements, collateral assignments, guaranty agreements and lien
instruments executed by Borrower (or by any other party or parties) in favor of
Lender, including those executed simultaneously herewith, those executed
heretofore and those hereafter executed and including specifically and without
limitation, inter alia, the Loan Documents.
 
Borrower and each surety, endorser, guarantor or other party now or hereafter
primarily liable for the payment of any sums of money payable upon the Note, as
well as all heirs, representatives and successors of said parties, shall be
directly and primarily, jointly and severally liable for the payment of all
indebtedness hereunder. Except as specifically provided herein, all such persons
or entities expressly waive presentment and demand for payment, notice of
default, notice of intent to accelerate maturity, notice of acceleration of
maturity, protest, notice of protest, notice of dishonor and all other notices
and demands for which waiver is not prohibited by law, filing of suit and
diligence in collecting the Note or enforcing any of the security heretofore
described and agree to any substitution, exchange or release of any such
security or the release of any party liable hereon and further agree that it
will not be necessary for any holder hereof, in order to enforce payment of the
Note, to first institute suit or exhaust its remedies against any Borrower or
others liable hereof, or to enforce its rights against any security herefor, and
consent to any extension or postponement of time of payment of the Note or any
other indulgence with respect hereto, without notice thereof to any of them. The
undersigned hereby agrees that Lender shall not be obligated to advance any sums
hereunder in the event that any guarantor notifies Lender of termination of its
liability under the terms and conditions of its guaranty or hereunder.
 
Borrower hereby extends all security described hereinbefore until said
indebtedness and Note as so renewed and extended has been fully paid, and agrees
that such extension or rearrangement shall in no manner affect or impair said
Note or the security interests securing the same and that said security
interests shall not in any manner be waived or extinguished, the purpose of this
instrument being simply to extend or rearrange the time or manner of payment of
said Note and indebtedness and to carry forward all security interests securing
the same, which are acknowledged by Borrower to be valid and subsisting, and
Borrower further agrees that all terms and provisions of said original Note and
of the instrument or instruments creating or fixing the liens and security
interests securing the same shall be and remain in full force and effect as
therein written, except as otherwise expressly provided herein.
 
TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY FULLY RELEASES, REMISES,
ACQUITS AND FOREVER DISCHARGES LENDER, ITS OFFICERS, DIRECTORS, ATTORNEYS,
EMPLOYEES AND SHAREHOLDERS, FROM ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION,
SUITS, DISPUTES, CONTROVERSIES, DEBTS, OFFSET RIGHTS, DEFENSES TO PAYMENT,
LOSSES, DAMAGES AND DEMANDS OF WHATSOEVER NATURE (COLLECTIVELY CALLED "CLAIMS"),
KNOWN OR UNKNOWN, WHETHER IN CONTRACT OR IN TORT, AT LAW OR IN EQUITY, FOR MONEY
DAMAGES OR DUES, RECOVERY OF PROPERTY OR SPECIFIC PERFORMANCE, OR ANY OTHER
REDRESS OR RECOMPENSE WHICH HAVE ACCRUED OR MAY EVER ACCRUE, MAY HAVE BEEN HAD,
OR MAY BE NOW POSSESSED OR MAY OR SHALL BE POSSESSED IN THE FUTURE BY OR ON
BEHALF OF BORROWER AGAINST LENDER, ITS OFFICERS, DIRECTORS, ATTORNEYS, EMPLOYEES
AND SHAREHOLDERS, BY REASON OF, ON ACCOUNT OF, OR ARISING FROM OR OUT OF THE
NOTE, THE DOCUMENTS EXECUTED IN CONNECTION WITH OR SECURING THE NOTE OR THE LOAN
TRANSACTION EVIDENCED BY THE NOTE AND ANY RENEWALS OR EXTENSIONS OR
MODIFICATIONS OF THE NOTE. BORROWER HEREBY REPRESENTS AND WARRANTS UNTO LENDER
THAT BORROWER IS THE OWNER AND HOLDER OF EACH OF THE CLAIMS RELEASED HEREIN AND
BORROWER IS FULLY AUTHORIZED TO EXECUTE AND DELIVER THIS RELEASE WITHOUT THE
NECESSITY OF OBTAINING THE CONSENT OF ANY OTHER PARTY.
 
3

--------------------------------------------------------------------------------


 
All notices, requests, demands and other communications required or permitted
hereunder shall be in writing and shall be sent by telecopier, hand delivery or
by registered or certified mail, return receipt requested, to the party entitled
to receive such notice or communication at the address reflected hereinbelow or
any such other address as such party shall request in a written notice made in
compliance herewith; such notice or communication will be deemed received
(regardless of whether actually received) on the earlier of the date actually
received, if sent by telecopier or hand delivery, or three (3) days after the
date mailed. All such notices or documents to be given to Borrower or Lender
shall be void and of no effect unless given in accordance with the provisions of
this paragraph.
 
THIS MODIFICATION IS BEING EXECUTED AND DELIVERED AND IS INTENDED TO BE
PERFORMED IN HARRIS COUNTY, TEXAS. EXCEPT TO THE EXTENT THAT THE LAWS OF THE
UNITED STATES MAY APPLY TO THE TERMS HEREOF, THE SUBSTANTIVE LAWS OF THE STATE
OF TEXAS SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION
OP THIS MODIFICATION. BORROWER AGREES THAT ANY DISPUTE INVOLVING THE NOTE, THIS
MODIFICATION OR ANY OF THE LOAN DOCUMENTS OR ANY OTHER INSTRUMENTS EXECUTED IN
CONNECTION WITH THE NOTE, SHALL BE BROUGHT ONLY IN THE DISTRICT COURTS OF HARMS
COUNTY, TEXAS OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
TEXAS, HOUSTON DIVISION.
 
If any provision of this Modification is held to be illegal, invalid or
unenforceable under present or future laws, such provision shall be fully
severable and the legality, validity and enforceability of the remaining
provisions of this Modification shall not be affected thereby, and this
Modification shall be liberally construed so as to carry out the intent of the
parties to it. Each waiver in this Modification is subject to the overriding and
controlling rule that it shall be effective only if and to the extent that it is
not prohibited by applicable law and applicable law neither provides for nor
allows any material sanctions to be imposed against Lender for having bargained
for and obtained it.
 
THIS LOAN IS PAYABLE 1N FULL ON THE MATURITY DATE.
 
Any check, draft, money order or other instrument given in payment of all or any
portion hereof may be accepted by Lender and handled in collection in the
customary manner, but the same shall not constitute payment hereunder or
diminish any rights of Lender except to the extent that actual cash proceeds of
such instrument are unconditionally received by Lender. Acceptance by Lender of
any payment in an amount less than the amount then due shall be deemed an
acceptance on account only.
 
Borrower specially understands and agrees that to the extent that the terms and
provisions of the Note are inconsistent or in conflict with the terms and
provisions of this Modification, this Modification shall govern and control.
 
Lender reserves the right, exercisable in Lender's sole discretion and without
notice to Borrower or any other person, to sell participations, to assign its
interest or both, in all or any part of the Note or the debt evidenced by the
Note.
 
THIS MODIFICATION AND ALL OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED IN
CONNECTION HEREWITH TOGETHER CONSTITUTE A W KITTEN LOAN AGREEM ENT AND REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
4

--------------------------------------------------------------------------------


 
THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES, UNDERSTANDS AND AGREES THAT LENDER'S
DOCUMENT RETENTION POLICY INVOLVES THE IMAGING OF THIS MODIFICATION AND THE
DESTRUCTION OF THE PAPER ORIGINAL AND IN CONNECTION THEREW ITH B ORROW ER WAIVES
ANY RIGHT THAT IT MAY HAVE TO CLAIM THE IMAGED COPY OF THIS MODIFICATION IS NOT
AN ORIGINAL FOR ALL PURPOSES.
 
EXECUTED February 28, 2008 ("Effective Date").
 
 

  LENDER:         Address for Notice: AMEGY BANK NATIONAL ASSOCIATION   Five
Post Oak Park      
4400 Post Oak Parkway
By:
/s/ Edward Stringer   Houston, Texas 77027   Edward Stringer   Telecopier No.
(713) 232-5932   Senior Vice President          

 
 

  BORROWER:         Address for Notice: AXCESS DIAGNOSTICS BRADENTON, LLC   P.
0. Box 447      
Venice, Florida 34289-0447
By:
/s/ Stephen M. Miley   Telecopier No. (941) 377-7975   Stephen M. Miley      
M.D., Member          

 
 
 
 
 
5